

116 SRES 453 IS: Honoring the Employees of the Department of State and the United States Agency for International Development, and for other purposes.
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 453IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Menendez (for himself, Mr. Cardin, Mrs. Shaheen, Mr. Coons, Mr. Udall, Mr. Murphy, Mr. Kaine, Mr. Markey, Mr. Merkley, and Mr. Booker) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONHonoring the Employees of the Department of State and the United States Agency for International
			 Development, and for other purposes.
	
 Whereas more than 81,000 people serve as employees of the Department of State and the United States Agency for International Development, including locally employed staff, protecting and advancing national security, freedom, democracy, development, and free markets, for the benefit of the people of the United States and the international community;
 Whereas employees of the Department of State and the United States Agency for International Development together represent the United States in maintaining diplomatic relations in over 250 posts in 180 countries around the world, including in many inhospitable and dangerous regions;
 Whereas employees of the Department of State and the United States Agency for International Development promote American values and interests at home and abroad through their work and actions, promoting the safety and freedom of all Americans;
 Whereas employees of the Department of State and the United States Agency for International Development are a central component of our defense against international terrorism and the proliferation of weapons of mass destruction;
 Whereas employees of the Department of State and the United States Agency for International Development work to preserve peace and freedom and promote economic prosperity and mutual understanding around the world;
 Whereas employees of the Department of State and the United States Agency for International Development daily work to reduce poverty, end hunger and malnutrition, fight disease, combat international crime and illegal drugs, and address environmental degradation;
 Whereas employees of the Department of State and the United States Agency for International Development daily work to promote economic development, commercial enterprises, economic prosperity, and United States job and trade promotion;
 Whereas employees of the Department of State and the United States Agency for International Development daily work to promote American ideals and values, human rights, freedom, gender equality, and democracy;
 Whereas employees of the Department of State and the United States Agency for International Development daily work to provide emergency and humanitarian assistance aid to respond to crises around the globe;
 Whereas there are almost 50,000 local employees at posts that aid and support the work of the United States and the Department of State around the world;
 Whereas at least 250 United States citizen employees, as well as family members, and many more locally employed staff, of the Department of State and the United States Agency for International Development have made the ultimate sacrifice on behalf of their Nation;
 Whereas employees of the Department of State and the United States Agency for International Development personify the virtues of patriotism, sacrifice, service, and duty;
 Whereas the families of employees of the Department of State and the United States Agency for International Development make important and significant sacrifices for the United States;
 Whereas multiple career Foreign Service and civil service employees of the Department of State upheld their oaths to defend the Constitution, uphold the law, and provide testimony in response to lawful subpoenas from congressional oversight hearings, risking their careers and personal safety for service to their nation;
 Whereas these courageous employees of the Department of State, individuals who have served the Nation with distinction and represent our Nation’s finest, include Ambassador Marie Yovanovitch, a distinguished career public servant who dedicated 33 years of her life as a Foreign Service Officer; Ambassador William Taylor, a diplomat who started his 50-year public service as a West Point cadet and served in every Administration since 1985; George Kent a career foreign service officer with multiple postings throughout the Department since 1992; Jennifer Williams, a 13-year veteran of the Foreign Service who has served overseas in Beirut and Jamaica, managed the United States Government's humanitarian assistance program for Syrian refugees from 2011 to 2014, and, most recently, has served as the Vice President’s assistant on European and Russian affairs since April 2019; Ambassador David Hale, who has served around the world for more than three decades with the Department, including as Ambassador to Pakistan, Lebanon and Jordan, and in his current role as Under Secretary of State for Political Affairs; David Holmes, who joined the foreign service in 2002 and was awarded the William Rivkin award for Constructive Dissent in 2014; Peter Michael McKinley, whose career in the foreign service spanned more than 35 years and included service as ambassador to Peru, Colombia, Afghanistan, and Brazil, and Senior Adviser to Secretary Mike Pompeo; Philip Reeker, a 27-year veteran of the foreign service, including as acting assistant secretary of the Bureau of European and Eurasian Affairs; Catherine M. Croft, who has served as a special advisor for Ukraine in the State Department and on the National Security Council staff; and Christopher Anderson, a foreign service officer since 2005, who served at the United States Embassy in Kyiv from 2014 to 2017 and as the special adviser for Ukraine negotiations from August 2017 to July 2019; and
 Whereas the Department of State has represented to Congress that no employee has faced any adverse action by the Department for testimony before Congress and committed that the Department will not discipline any Department employee for appearing before Congress in response to a subpoena: Now, therefore, be it
	
 That the Senate— (1)honors the employees of the Department of State and the United States Agency for International Development;
 (2)calls on the people of the United States to reflect on the service and sacrifice of employees of the Department of State and the United States Agency for International Development, wherever they serve, past, present, and future;
 (3)thanks the local employees for their aid and support in the mission of the Department of State and the United States Agency for International Development;
 (4)expresses the deep appreciation of a grateful Nation to the employees of the Department of State and the United States Agency for International Development who each and every day courageously and publicly stand up for their country and defend the Constitution, including those who have provided testimony to Congress in response to lawful subpoenas;
 (5)urges the Department to fully and faithfully implement all its stated commitment to assist employees called to testify before Congress with the cost of legal fees; and
 (6)calls on the Department to ensure that no personnel will face any retaliatory action, adverse personnel action, or other negative consequence for testifying or providing requested information to Congress, and emphasizes that any reprisal for testifying before Congress would be a violation of law.